Citation Nr: 0910686	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-08 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which, in pertinent, denied the 
following claims:  entitlement to an increased disability 
rating for PTSD, rated as 30 percent disabling; and 
entitlement to TDIU.  During the pendency of the appeal, a 
February 2007 Decision Review Officer (DRO) assigned a 50 
percent evaluation for the veteran's PTSD, effective the date 
of receipt of the claim. Inasmuch as the veteran has 
continued to express dissatisfaction with this rating, has 
otherwise not withdrawn his appeal, and in light of the fact 
that the maximum scheduler disability rating has not been 
assigned to date, the appeal continues.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The veteran appeared before the undersigned Veterans Law 
Judge at a September 2008 hearing held at the RO in New York, 
New York.  The New York RO now has jurisdiction of the 
Veteran's claims file.  


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
Veteran's service-connected PTSD does not result in such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; neglect of personal appearance and hygiene; 
or inability to establish and maintain effective 
relationships.


2.  The competent medical evidence demonstrates that the 
veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In this case, the Board is granting in full the claim for a 
TDIU.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed with respect to this issue.  

Turning to the increased evaluation claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the appellant 
in September 2004 that fully addressed all necessary notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in May 2006.  This was followed by readjudication by 
the February 2007 DRO decision, the February 2007 statement 
of the case and an October 2007 supplemental statement of the 
case.  



For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board acknowledges that the September 2004 VCAA letter 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome.  The VA examination reports, the February 2007 VA 
Form 9, and the September 2008 hearing transcript reflect 
that the Veteran discussed the impact that his PTSD has on 
his daily life and understood that he needed to show his 
disability was worse to support his claim.  The Veteran has 
been represented by a service organization during the appeal.  
These factors show that the notice deficiency did not affect 
the essential fairness of the adjudication, rebutting the 
presumption of prejudice.  For this reason, no further 
development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  

The Veteran was provided an opportunity to set forth his 
contentions during a hearing before the undersigned Veterans 
Law Judge.  The appellant has been afforded VA medical 
examinations throughout the appeal period.  The Board 
recognizes the Veteran's assertions that his PTSD has 
increased in severity since his most recent VA examination, 
conducted in January 2007.  However, the record before the 
Board includes subsequent VA treatment records, dated from 
February to August 2007.  It also includes a transcript of 
the Veteran's subsequent hearing, during which he provided an 
up to date account of his PTSD symptoms and their effect of 
his life.  As a result, the Board finds that the evidence 
currently before the Board is adequate for the proper 
adjudication of the Veteran's claim and a remand for another 
examination is not necessary.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Evidence in the file reflects that the Veteran who received 
disability benefits from the Social Security Administration 
(SSA) since 2002.  Any corresponding medical records would be 
dated prior to the current appeal period and thus would not 
be relevant to the current claim.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Entitlement to an Increased Evaluation 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).



The Rating Schedule provides that a 50 percent evaluation for 
PTSD is warranted by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411.

The Rating Schedule provides that a 70 percent evaluation for 
PTSD is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities: speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. Diagnostic Code 9411.

The veteran generally contends that his PTSD warrants an 
increased evaluation.  During his September 2008 hearing, he 
stated that it had increased in severity since his medical 
opinion recent VA examination in January 2007.  He related 
that his PTSD results in an inability to concentrate, lack of 
socializing for the past 5 or 6 years, nightmares almost 
every night, insomnia, and fatigue.  He lived with his 
brother who had suffered a stroke at the beginning of the 
year and they took care of each other.  His sister came over 
to visit.  

The Veteran's VA treatment records reflect treatment for 
PTSD, anxiety and depression during the appeal period.


The report of a January 2004 VA examination relates that it 
was an initial exam to establish a PTSD diagnosis as related 
to service.  The examiner described the veteran's symptoms of 
PTSD as severe and noted that they had rendered him totally 
unemployable.  He was unable to work in any capacity due to 
the severity of his anxiety, his depression and the severity 
of has medical problems [identified earlier in the report as 
hepatitis C, emphysema, varicose veins with phlebitis, nerve 
damage in the left knee, chronic lower back pain, carpal 
tunnel syndrome in each hand and diverticulitis].  

The Veteran reported fatigue and inability to concentrate on 
the job.  About twice a week, he had nightmares related to 
combat and the World Trade Center attacks.  He was irritable 
and lost his temper easily.  He had exaggerated startle 
response, was hypervigilant and tearful, and appeared 
depressed.  

On examination, the Veteran did not have any impairment of 
thought processes or communication.  He denied delusions or 
hallucinations, made appropriate eye contact, and was tearful 
but cooperative with the interview.  He had recent suicidal 
thoughts, but denied current suicidal and homicidal thoughts.  
He was able to maintain minimal personal hygiene and other 
basic activities of daily living.  He was oriented times 3 
and his memory was good.  He had some obsessive thoughts 
related to combat and September 11.  He denied ritualistic 
behaviors and his speech was within normal limits.  He denied 
panic attacks.  He did suffer from depressed mood and severe 
anxiety.  He had a history of impaired impulse control and 
his sleep was severely impaired.  

The Veteran's specific symptoms were trauma re-experiencing, 
avoidance/numbing, heightened physiological arousal, and the 
associated features of PTSD such as disillusionment, 
demoralization and depression.  

The Axis I diagnosis was PTSD, chronic.  The Axis V Global 
Assessment of Functioning (GAF) was 50, current.  



The report of an October 2004 VA examination provides that 
the examiner reviewed the Veteran's computer medical records.  
The Veteran reported that until 2001 he worked as a truck 
driver and was a workaholic.  The Veteran reported he had not 
worked since February 2002.  He reported an exacerbation of 
psychiatric symptoms since the September 11 attacks.  He 
started thinking and dreaming about Vietnam after seeing the 
devastation in New York.  The veteran's brother worked for 
Canter Fitzgerald and was killed in the attack, which also 
greatly distressed the Veteran.  The Veteran's cousin, with 
whom he had lived and treated as a son, had died two days 
after the Veteran's birthday.  

The Veteran reported being increasingly depressed since the 
death of his cousin.  He reported insomnia but with Ambien 
prescribed by Dr. S. of VA he could sleep a solid six hours.  
He was currently living alone and said he preferred to be 
busy.  He said he kept his mind occupied or he would start to 
remember things such as Vietnam, September 11, and his 
cousin's death, and would get depressed.  He would get 
fatigued easily.  He had to stop working because he could not 
concentrate, was getting into accidents and was unreliable.  

On examination, the Veteran was cleanly dressed and 
cooperative, with good eye contact and clear speech.  The 
Veteran had no psychotic symptoms such as hallucinations or 
delusions, loosening of associations, thought disorders, or 
suicidal or homicidal ideation.  He felt his memory was good 
and reported no obsessive or ritualistic behaviors of a 
pathological nature.  The rate and flow of his speech were 
within normal limits and he was logical, coherent and had 
goal-directed speech.  He did not report actual panic attacks 
but said he was very hyper and anxious.  He tried to stay 
busy but did have days when he stayed in bed because of 
depression.  He had problems with falling and staying asleep, 
for which he took Ambien.  Since September 11, he dreamed 
about Vietnam.  

The Axis I diagnosis was PTSD from experience with Marine 
Corps in Vietnam; and adjustment disorder with anxiety and 
depression due to September 11 and loss of brother at World 
Trade Center, current medical conditions causing fatigue and 
pain, death of cousin in May 2004, and substance abuse.  The 
Axis V GAF score was 55.  

As for the effect of the Veteran's disability on his 
occupational and daily living, the examiner stated that the 
Veteran had been receiving SSA benefits since 2002.  He 
reported impaired attention and concentration, and 
unreliability when he tried to work, took pain medication on 
a daily basis, and therefore had been unemployable for 
several years.  His daily life revolved around taking care of 
himself, coming to VA, and interacting sometimes with his 
aunts and some friends from work he might visit at the job.  

The report of a January 2007 VA examination provides that the 
examiner reviewed the Veteran's claims file, and sets forth 
the relevant medical history and current complaints.  He 
reported regular nightmares 2 to 3 times a week, intrusive 
thoughts, night sweats, constant irritability, and anger and 
frustration with other people.  He found it difficult to feel 
comfortable with people, had issues of trust or closeness, 
was always on guard, and had obvious hypervigilance and some 
flashback experiences.  He reported no social life and said 
he was either home alone or going to the hospital for medical 
appointments.  He would go shopping at times of the day when 
the stores would be empty.  There was no apparent disturbance 
of thought process or communication.  The veteran had not 
worked since 2002.  His psychological disturbance would 
clearly interfere with his ability to work.  Additionally, he 
suffered from carpal tunnel syndrome, severe back pain, 
arthritis, and severe and chronic pain disorder, which 
required medication.  Therefore, he was not employable.  

The examiner summarized that the Veteran functioned for over 
30 years after his war experience, but he functioned at low-
level jobs.  He did not seem to demonstrate his PTSD 
symptomatology until the September 11 World Trade Center 
attacks and his personal loss, which was his brother dying.  
That seemed to make his PTSD symptoms flourish.  The Axis I 
diagnosis was PTSD.  The Axis V GAF score was 50.  



In a July 2004 statement, Dr. S., a VA Director of a PTSD 
Clinical Team, wrote that he treated the Veteran for 
depression and PTSD.  The Veteran had suffered an 
exacerbation of symptoms since his brother was killed in the 
World Trade Towers attack.  He currently experienced fatigue 
and depression, and frequent nightmares about body bags and 
other things he saw in Vietnam.  He was taking Ambien to 
sleep and Prozac for depression, but was unable to work due 
to his combination of mental and physical conditions even 
though he had worked for 37 years.  

In a March 2007 statement, Dr. S. stated that the Veteran 
continued in treatment for PTSD.  He had tried working over 
the years but a combination of conditions, fatigue, problems 
with his legs, carpal tunnel syndrome and effects of PTSD 
prevented it.  He also suffered from hepatitis C and had a 
serious anger management problem.  He was unable to work as a 
result of these conditions.  

In  September 2008 statement, the Veteran's ex-employer wrote 
that after being in 3 major traffic accidents in 2 months 
after September 11, the Veteran was forced to resign due to 
medical issues affecting his ability to perform his job.  

The Board finds that the foregoing evidence weighs against a 
70 percent evaluation for PTSD.  The evidence does not show 
deficiencies in judgment or thinking.  While the Veteran has 
had suicidal ideation in the past, he currently denies it.  
He had no obsessional rituals which interfered with routine 
activities.  His speech was not illogical, obscure, or 
irrelevant, and he had no spatial disorientation or neglect 
of personal appearance and hygiene.  As for deficiencies in 
family relations and inability to establish and maintain 
effective relationships, it is true that the Veteran has 
avoided marriage and relationships with adults.  However, he 
was close to his brother and cousin before their deaths, and 
during his September 2008 hearing he noted he lived with his 
brother and was visited by his sister.  Diagnostic Code 9411.

The Board also finds that the veteran's GAF scores are 
evidence against a 70 percent initial evaluation.



By definition, the GAF scale considers psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health-illness, and does not include impairment in 
functioning due to physical (or environmental) limitations. 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter 
DSM- IV]; 38 C.F.R. § 4.125 (2008).

According to the GAF Scale, a score between 51 and 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
score between 41 and 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  (emphasis in original).  DSM-IV at 32; 38 
C.F.R. § 4.125.

Overall, the veteran's GAF scores of 50, 55 and 50 show that 
his PTSD symptoms have ranged in severity during the appeal 
period, causing symptoms that fully satisfied the criteria 
for "moderate" and barely satisfied the criteria for 
"serious."  Particularly when viewed in the context of the 
VA examinations as analyzed above, the GAF scores do not 
support a 70 percent evaluation.

The Board is aware that medical doctors have determined that 
the Veteran is unemployable.  However, the evidence does not 
show that this unemployability is solely due to the Veteran's 
PTSD.  

The January 2004 VA examination found that the Veteran was 
unable to work due to the severity of his anxiety, his 
depression and the severity of his medical problems 
[identified earlier in the report as hepatitis C, emphysema, 
varicose veins with phlebitis, nerve damage in the left knee, 
chronic lower back pain, carpal tunnel syndrome in each hand 
and diverticulitis].  The January 2007 VA examination in 
essence found that the Veteran's psychological disturbance 
would clearly "interfere" with his ability to work, but it 
was the addition of the Veteran's carpal tunnel syndrome, 
severe back pain, arthritis, and severe and chronic pan 
disorder that made him "not employable."  Dr. S.'s opinions 
relate that the Veteran was unable to work due to his 
combination of mental and physician conditions, including not 
only PTSD but fatigue, problems with his legs, carpal tunnel 
syndrome, hepatitis C and a serious anger management problem.

The Board is aware of the Veteran's own general assertions as 
to the severity of his PTSD.  However, these contentions do 
not support his claim.  As a general matter, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The Veteran himself, as 
a layperson, is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Despite the Veteran's testimony as to the observable symptoms 
of his PTSD, the medical record before the Board shows that 
the manifestations do not satisfy the diagnostic criteria for 
an evaluation in excess of 50 percent.  As a result, his 
assertions do not constitute evidence that this disability 
warrants an increased evaluation.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an evaluation in excess of 50 percent for 
PTSD.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Entitlement to a TDIU

The veteran further asserts that he is entitled to a TDIU 
because his service-connected disabilities prevent him from 
working.  A TDIU rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2008).  In determining whether the 
veteran is entitled to a TDIU rating, neither non-service-
connected disabilities or advancing age may be considered.  
38 C.F.R. § 4.19 (2008).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim for a TDIU.  

The Veteran is service-connected for PTSD, evaluated as 50 
percent disabling; varicose veins, right leg, with history of 
phlebitis, evaluated as 20 percent disabling; left peroneal 
neuropathy, evaluated as 10 percent disabling; and 
hemorrhoids, evaluated as noncompensable.  His combined 
evaluation is 70 percent.  Thus, he satisfies the schedular 
criteria set forth at 38 C.F.R. § 4.16(a).  

The evidence also demonstrates that the Veteran's service-
connected disabilities, taken together as a whole, render him 
unable to secure or follow a substantially gainful 
occupation, even though his PTSD alone does not make him 
unemployable.

The January 2004 VA examination report relates the Veteran's 
unemployability in part to his anxiety and his depression 
(i.e., his service-connected PTSD) and to his service-
connected varicose veins with phlebitis and service-connected 
nerve damage in the left knee.  Dr. S.'s opinions relate that 
the Veteran was unable to work due to his combination of 
mental and physical conditions, including not only his 
service-connected PTSD but his service-connected problems 
with his legs.  In addition, the VA examination reports link 
the fatigue and serious anger management problem identified 
by Dr. S. to the Veteran's service-connected PTSD.  

In light of the foregoing, a TDIU is warranted.  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.

A TDIU is granted, subject to the rules and regulations 
governing the award of monetary benefits.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


